EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") dated as of January 1, 2008 (the "Commencement Date") is by and between NaturalShrimp Corporation, a Texas corporation ("Employer"), and Douglas H. Ernst ("Employee" and, together with Employer, the "Parties" and each individually, a "Party"). RECITALS: A.Employer and Employee wish to enter into this Agreement so as to establish their understanding with respect to the employment of Employee by Employer as set forth herein. AGREEMENT: NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants contained herein, each Party agrees as follows: 1.Employment Term. This Agreement will remain in effect from the Commencement Date until this Agreement is properly terminated in accordance with its express terms (the "Employment Term"). 2.Responsibilities and Authority. Employer hereby employs Employee to serve as its Vice President of Science & Technology. In such capacity, Employee will have such duties and responsibilities as determined by Employer's Board of Directors consistent with the Employer's Bylaws. 3.Acceptance of Employment. Employee accepts employment by Employer on the terms and conditions herein provided and agrees, subject to the terms of this Agreement, to devote all of Employee's full business time to Employer's affairs. 4.Compensation and Benefits. As compensation for Employee's services hereunder, Employee will be entitled to the following: 4.1Base Salary. From and after the Commencement Date, Employee will receive a base salary at the rate of $75,000 per annum ("Base Salary"). The Base Salary will be paid in substantially equal installments in accordance with Employer's regular payroll practices, as in effect from time to time, and subject to all appropriate withholdings. 4.2 Cost of Living. From the date of this agreement and upon each annual twelve months of employment, employee will receive an increase in base salary of at least 3% per annum. 4.3 Bonus.
